                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 THEODORE R. SCOTT,

               Plaintiff,
                                  Civil No. 17-2869 (NLH/KMW)
      v.
                                  OPINION
 SCHINDLER ELEVATOR
 CORPORATION, DAVE DURANT,
 KYLE RAINWATER, JOE ZEILMAN,
 JOHN & JANE DOES 1-10, and
 ABC & XYZ CORPORATIONS,

               Defendants.


APPEARANCES:

MARCIA Y. PHILLIPS
MARCIA Y. PHILLIPS, ESQ. LLM & ASSOC.
PO BOX 625
MOORESTOWN, NJ 08057
1900 MARKET STREET, SUITE 800
PHILADELPHIA, PA 19103

     Attorney for Plaintiff Theodore R. Scott.

GREGORY T. ALVAREZ
ROBERT J. CINO
JACKSON LEWIS P.C.
220 HEADQUARTERS PLAZA
EAST TOWER, 7TH FLOOR
MORRISTOWN, NJ 07960-6844

TIMOTHY MICHAEL MCCARTHY
JACKSON LEWIS P.C.
1601 CHERRY STREET
SUITE 1350
PHILADELPHIA, PA 19102

     Attorneys for Defendants Schindler Elevator Corporation,
Dave Durant, Kyle Rainwater, and Joe Zeilman.
HILLMAN, District Judge

     This case concerns various federal and state employment

discrimination claims, as well as state common law claims,

relating to the termination of Plaintiff’s employment with

Defendants.   Currently before the Court is Defendants’ Motion

for Reconsideration.   For the reasons discussed herein,

Defendants’ Motion for Reconsideration will be granted, in part,

and denied, in part.

                              BACKGROUND

     This Court takes its facts from its May 3, 2019 Opinion and

Order analyzing Defendants’ Motion to Dismiss.     It incorporates

the facts stated in that opinion as if stated fully herein.

After the Court’s May 3, 2019 Opinion and Order was published,

Defendants filed their Motion for Reconsideration on May 17,

2019.   After several extension requests, Plaintiff’s opposition

was filed on June 17, 2019.    Defendants filed a letter on June

20, 2019 requesting additional briefing in the event that the

Court were to consider Plaintiff’s opposition as a cross-motion

for reconsideration.   The Court entered a text order on June 24,

2019 denying Defendants’ supplemental briefing request and

stating it would not consider Plaintiff’s opposition brief as a

cross-motion for reconsideration.     Defendants’ Motion for

Reconsideration, therefore, is fully briefed and ripe for

adjudication.

                                  2
                              ANALYSIS

       A.   Subject Matter Jurisdiction

       This Court has subject matter jurisdiction over the case

pursuant to 28 U.S.C. §§ 1331 and 1367.

       B.   Motion for Reconsideration Standard

       Local Rule 7.1(i) allows a party to file a motion with the

Court requesting the Court to reconsider the “matter or

controlling decisions which the party believes the Judge or

Magistrate Judge has overlooked.”     Under Local Rule 7.1(i), the

moving party must demonstrate “‘the need to correct a clear

error of law or fact or to prevent manifest injustice.’”

Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478

(D.N.J. 2014) (citations omitted).    In doing so, the moving

party must show the “‘dispositive factual matter or controlling

decisions of law’” it believes the court overlooked in its

initial decision.    Mitchell, 913 F. Supp. 2d at 78 (citation

omitted).    A mere disagreement with the Court will not suffice

to show that the Court overlooked relevant facts or controlling

law.    United States v. Compaction Sys. Corp., 88 F. Supp. 2d

339, 345 (D.N.J. 1999).

       C.   Plaintiff’s Opposition Brief

       On June 17, 2019, Plaintiff filed a document entitled

“Plaintiff’s Brief in Opposition to Motion for Reconsideration.”

In it, as Defendants highlight in their June 20, 2019 letter to

                                  3
the Court, are several arguments which could be considered

objections to the Court’s May 3, 2019 Opinion and Order.     In

response to Defendants’ letter, which requested the opportunity

to respond to the points made in Plaintiff’s opposition brief,

the Court issued a text order to the docket on June 24, 2019

stating that it would not consider Plaintiff’s opposition brief

as a cross-motion for reconsideration.   Plaintiff has not

responded to this letter or filed any statement concerning the

Court’s text order.

     In the interest of a complete record, the Court explains

now the reasons why it does not consider Plaintiff’s opposition

brief a cross-motion for reconsideration.   There are four

reasons:

       •   Plaintiff’s document is not presented as a cross-

           motion for reconsideration, but merely as an

           opposition brief.

       •   Plaintiff did not file a notice of motion or a

           proposed form of order to accompany his brief, which

           suggests Plaintiff did not intend to file a cross-

           motion.

       •   Local Rule of Civil Procedure 7.1(i) only grants a

           party fourteen days from the entry of the order or

           judgment on the original motion for a party to file



                                 4
              for reconsideration, but Plaintiff’s filing was

              submitted well after this period had elapsed.

          •   Plaintiff’s objections merely rehash arguments which

              were made in its opposition to Defendants’ Motion to

              Dismiss, which is not a basis for relief on a motion

              for reconsideration.

Based on these four reasons, this Court will not consider or

analyze any arguments except those related to Defendants’ Motion

for Reconsideration.

     D.       Defendants’ Motion for Reconsideration

     Defendants dispute two rulings made by this Court.       First,

Plaintiff argues this Court erred when it decided it would not

consider the contents of the settlement agreement and release

(the “Settlement Agreement” and the “Release,” respectively, and

the “2012 Agreements,” collectively) presented to the Court at

this stage in the proceedings.       Within this argument, Defendants

also argue the Court erred when it determined that the New

Jersey Law Against Discrimination (“NJLAD”) claims were not

time-barred.      Second, Defendants argue the Court erred when it

only dismissed Plaintiff’s § 1981 claim without prejudice.

Plaintiff argues the Court correctly decided these issues,

generally pointing to remaining issues of fact as to whether the

2012 Agreements are genuine and whether he signed them.       The

Court will address these arguments in turn.

                                     5
       a. Whether the Court Erred in Refusing to Consider the
          2012 Agreements

     First, the Court will address Defendants’ argument

concerning the 2012 Agreements.   Generally, Defendants argue the

Court should have considered the 2012 Agreements and found that

those documents waived all NJLAD claims.   The specific factual

assertions presented are as follows:

       •   Defendants assert Plaintiff signed the 2012

           Agreements.

       •   Defendants assert Plaintiff’s position post-2012

           reflects the details of the 2012 Agreements they claim

           Plaintiff signed.

       •   Defendants assert Plaintiff has not stated he never

           signed the 2012 Agreements, just that he does not

           recall signing the 2012 Agreements.

       •   Plaintiff’s statements concerning his memory are also

           legal in nature because Plaintiff argues he did not

           sign a document waiving any claims – not that he did

           not sign a document.

       •   Plaintiff admits in his pleadings that he settled the

           previous employment complaint with Defendants.

       •   Plaintiff only denies signing the Settlement

           Agreement, not the Release – and it is the Release

           which has legal significance in this case.

                                  6
     The Court finds these arguments unpersuasive.   The Court

reminds Defendants that these arguments are presented at the

motion to dismiss stage.   Considered under this standard - which

this Court was duty-bound to apply – Defendants’ arguments are

simply irrelevant.   The Court may only consider the contents

within the four-corners of Plaintiff’s Second Amended Complaint

(the “SAC”).    The only method by which the Court could consider

the documents and affidavits presented by Plaintiff and

Defendants would be (1) if it converted Defendants’ Motion to

Dismiss into a motion for summary judgment or (2) if the

documents were necessary to the pleading and undisputedly

authentic.   Neither of these cases apply, as no party requested

a conversion of the motion and the Court cannot find the 2012

Agreements are undisputedly authentic because of Plaintiff’s

contention that he did not sign them or does not remember

signing them.

     The Court agrees with Defendants, it is improbable that

“Defendant concocted an intricate scheme to exterminate

[Plaintiff’s] NJLAD claim.”   (Defs.’ Mot. for Recons. 3.)   But,

this improbability does not necessarily lead to implausibility,

nor does it allow the Court to dismiss the claim.    As Defendants

state themselves “Plaintiff’s assertion[s] . . . [are] simply

not enough to put at issue not just the credibility of

Defendant, but also the credibility of the State agency charged

                                  7
with enforcing the New Jersey Law Against Discrimination.”

(Defs.’ Mot. for Recons. 6 (emphasis added)).      Requesting the

Court to consider the “credibility” of parties or non-parties or

decide whether there is a “genuine issue of fact” is, again,

improper at the motion to dismiss stage.      Therefore, the Court

cannot consider the contents of the 2012 Agreement, much less

rule on their legal significance in this case, if any.

     Accordingly, the Court will deny Defendants’ Motion for

Reconsideration on these grounds.      Defendants have failed to

show the Court erred.   The Court notes, for the record, that

Defendants are not disclosed from re-asserting these arguments

at a later stage in the proceeding when they may be

appropriately considered by the Court.

     Defendants also argue the Court erred in not finding that

Plaintiff’s NJLAD claim is time-barred.      Defendants argue NJLAD

claims are subject to a two-year statute of limitations, so any

claims based on conduct pre-May 2014 cannot be considered.

Plaintiff argues he should be allowed to “bring up the earlier

history, pursuant to a finding that the alleged waiver is

invalid.”   (Pl.’s Opp’n Br. 1.)   Otherwise, Plaintiff does not

present any arguments in opposition to the statute of

limitations issue.

     The Court did not err.   The Court did not determine in its

May 3, 2019 Opinion and Order that Plaintiff may bring a claim

                                   8
based on the 2011 termination.   The Court only determined that

it may consider – at this stage in the proceeding – the

allegations that discrimination occurred in New Jersey prior to

2012 and those allegations must be considered in tandem with

those of alleged discrimination in Pennsylvania.    Defendants

present no law preventing the Court from considering these

allegations either on their Motion to Dismiss or on their Motion

for Reconsideration.   As stated in the Court’s May 3, 2019

Opinion, considering these allegations counsels that the Court

should not, at this point, dismiss the NJLAD claim based on a

theory that there is no connection to New Jersey.

       b. Whether the Court Erred in Dismissing Plaintiff’s 42
          U.S.C. § 1981 Claim Without Prejudice

     Second, Defendants assert this Court erred when it

dismissed Plaintiff’s 42 U.S.C. § 1981 claim without prejudice.

Defendants argument is simple: Magistrate Judge Karen M.

Williams previously decided Plaintiff was not permitted to amend

his complaint to include a § 1981 claim and that decision was

made with prejudice.   Plaintiff offers no opposition to this

argument, merely stating its agreement with the Court’s May 3,

2019 ruling.

     Some procedural background is required, as what occurred is

not readily apparent from the docket.   On June 29, 2018,

Plaintiff filed a Motion to Amend his First Amended Complaint.


                                 9
On June 30, 2019, Plaintiff filed Docket item 41, the Proposed

Second Amended Complaint.    Within that document, there are seven

counts.    As the Court noted in its May 3, 2019 Opinion, none of

those counts were brought under § 1981.    On July 22, 2018,

Plaintiff filed a revision to Docket item 41, which is found at

Docket item 45.    This document does not merely fix typographical

errors, it attempted to add a claim under § 1981.

     After this second Proposed Second Amended Complaint was

filed, Defendants filed a letter in opposition.    On August 13,

2018, Judge Williams held a status conference where she

addressed the serial filings of amended complaints and

Defendants’ letter protesting this practice.    Specifically,

Judge Williams stated during that status conference that Docket

item 45 would be “dismissed with prejudice.”    Judge Williams

issued an Order the same day, allowing Docket item 41 to be

filed as Plaintiff’s Second Amended Complaint and stating that

Docket item 45, the second Proposed Second Amended Complaint,

“will not be considered and will have no operative effect in

this case.”

     Based on these undisputed facts, it is clear that the Court

erred in its decision.    Plaintiff’s SAC did not contain a § 1981

claim.    Judge Williams did not allow Plaintiff to file a

complaint with a § 1981 claim, and that decision was made with

prejudice.    Combining these undisputed facts of record, it is

                                 10
clear that the Court should have dismissed Plaintiff’s § 1981

claim with prejudice.    The Court was not permitted – nor did it

intend - to second-guess Judge Williams’ decision on this

procedural posture.     Accordingly, the Court will grant

Defendants’ Motion to Reconsideration on these grounds.

     The dismissal of this claim, with prejudice, however,

presents an additional issue which the Court must consider.        All

federal claims have been dismissed in this matter, and only

state law claims remain.     Although the language of the SAC is

imprecise, it appears that the citizenship of both parties is

New Jersey, prohibiting the assertion of diversity jurisdiction.

What remains within the Court’s power, therefore, is

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.     The

parties will be ordered to show cause as to why this Court

should retain jurisdiction over this matter than remand it for

further proceedings in the appropriate New Jersey state court.

                              CONCLUSION

     For the foregoing reasons, the Court will grant, in part,

and deny, in part, Defendants’ Motion for Reconsideration.     The

parties will be ordered to show cause as to why this Court

should retain jurisdiction over this matter.

     An appropriate Order will be entered.

Date: August 13, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  11
